
	

113 HRES 750 IH: Congratulating and honoring Malala Yousafzai, recipient of the 2014 Nobel Peace Prize.
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 750
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Hastings of Florida (for himself, Mr. McGovern, Ms. Brown of Florida, Ms. Wilson of Florida, Mr. Meeks, Mr. Rangel, Mr. Cohen, Mr. Scott of Virginia, Ms. Gabbard, Ms. Frankel of Florida, Mr. Lowenthal, Ms. Wasserman Schultz, Mr. Clawson of Florida, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Congratulating and honoring Malala Yousafzai, recipient of the 2014 Nobel Peace Prize.
	
	
		Whereas the Nobel Peace Prize is an international award administered by the Nobel Foundation in
			 Stockholm, Sweden;
		Whereas the Nobel Peace Prize has been awarded for outstanding achievements in peace since 1901;
		Whereas the Nobel Peace Prize is awarded by the Norwegian Nobel Committee, a group of five members
			 appointed by the Storting, the Norwegian Parliament, in Oslo, Norway, to
			 recognize individuals who have done the most or best work for fraternity between nations, for the abolition or reduction of
			 standing armies and for the holding and promotion of peace congresses;
		Whereas the 2014 Nobel Peace Prize was awarded to Malala Yousafzai, a 17-year-old Pakistani woman,
			 for her courageous and tireless efforts to advance gender equality in
			 education;
		Whereas Ms. Yousafzai, the youngest Nobel laureate in history, began championing girls’ education
			 at only 11 years old and her advocacy has been the subject of many
			 documentaries and media reports;
		Whereas Ms. Yousafzai has become a leading advocate for equal access to education after a Taliban
			 edict banning girls’ education in her home region of Swat Valley in
			 Pakistan prompted militants to destroy hundreds of schools;
		Whereas Ms. Yousafzai survived a brutal assassination attempt while on her way to school by Taliban
			 gunmen in 2012 in response to her outspoken campaign for the right to
			 education for female students;
		Whereas Ms. Yousafzai demonstrated incredible bravery by emerging more determined to fight for the
			 cause of education equality for female students after the assassination
			 attempt;
		Whereas, currently, an estimated 13 million school age girls are deprived of an education in
			 Pakistan;
		Whereas, to date, Pakistani girls’ schools continue to be targeted by militants, including through
			 bombings and threats to teachers; and
		Whereas Ms. Yousafzai’s courageous campaign for equal education represents a critically important
			 effort in making the world a more peaceful place: Now, therefore, be it
	
		That the House of Representatives—
			(1)congratulates Malala Yousafzai on receiving the 2014 Nobel Peace Prize, which is awarded for her
			 outstanding achievements;
			(2)honors Malala Yousafzai for her contribution to global education equality and the promotion of
			 peace;
			(3)states that in honoring Malala Yousafzai, it also honors those who have promoted education equality
			 including those individuals who continue to champion the fundamental right
			 of all children to a peaceful education in Pakistan and elsewhere; and
			(4)emphasizes that violations of human rights in general, and the persecution of children
			 specifically, are matters of legitimate concern to all nations.
			
